Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements submitted on 11/04/2020, 02/03/2022, 03/15/2022, 04/01/2022 and 07/25/2022 have been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8, 10-14, 16 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Aljadeff et al. (US 2008/0186231 Al, hereinafter Aljadeff), in view of ADYOGAN et al. (EP 3 680 687 A1, hereinafter Adyogan).
Regarding Claim 1, Aljadeff discloses, a method (see e.g., “a combined (IEEE 802.1 la/b/g/n and UWB) location system in which the integration of both technologies provides a location system with significant advantages”, [0014]) comprising: 
at a location server (see e.g., “the server 15 can assign a different quality factor to each location transceiver 2-5 and take this in account in the location calculation process”, Fig. 1, [0036]), collecting, from access points at known locations in a venue that is represented by grid locations defined by parameters accessible to the location server (see e.g., “Fixed-position location transceivers 2-5 within the wireless network 1”, Fig. 1, [0027]), (i) ultra wideband (UWB) location measurements for a UWB location technology based on UWB transmissions from mobile devices in the venue (see e.g., “…part or all of the location transceivers 2-5 can also receive the UWB signals when those are transmitted in conjunction with the WLAN signal”, [0034]), and (ii) non-UWB location measurements for non-UWB location technologies based on non-UWB transmissions from the mobile devices (see e.g., “the location transceivers 2-5 are able to receive the WLAN signals transmitted by a tag 12-14 or the sync unit 6”, [0034] and/or “while other location transceivers 2-5 that are able to receive both WLAN and UWB signals can measure and report to the server 15 the TOA 7-10 of either one of the signals or both signals in case both are received”, [0034]);
Aljadeff fails to explicitly disclose associating the non-UWB location measurements for the non-UWB location technologies with the grid locations, using the UWB location measurements as reference measurements; 
populating location calibration records for the grid locations with the non-UWB location measurements associated with the grid locations; and 
calibrating the non-UWB location technologies at the grid locations based on the non- UWB location measurements in the location calibration records associated with the grid locations.
In the same field of endeavor Adyogan discloses, associating the non-UWB location measurements for the non-UWB location technologies with the grid locations, using the UWB location measurements as reference measurements (see e.g., “the less accurate positioning system may update the estimated location of the occupant 106 at the control software 112 in the cloud 108 at a first frequency, while the UWB tag 104 may update a more accurate estimated location of the occupant 106 at the control software 112 in the cloud 108 at a second frequency lower than the first frequency”, [0045]); 
populating location calibration records for the grid locations with the non-UWB location measurements associated with the grid locations (see e.g., “determining a relative location of the tag based on the UWB ranging signals received by the beacon from the tag; calibrating a non-UWB positioning system based on the relative location”, [0044] and/or “the UWB indoor positioning system 100 may be used in conjunction with another less accurate positioning system to improve the accuracy of the less accurate positioning system such as a phone-based location technology, e.g., a magnetometer, or other indoor positioning technologies such as WiFi location technologies, Bluetooth or BLE location technologies, etc.”, [0043]; and 
calibrating the non-UWB location technologies at the grid locations based on the non- UWB location measurements in the location calibration records associated with the grid locations (see e.g., “determining a relative location of the tag based on the UWB ranging signals received by the beacon from the tag ; calibrating a non-UWB positioning system based on the relative location; and tracking the tag by the non-UWB positioning system”, [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Aljadeff with Adyogan, in order to improve the accuracy of the less accurate positioning system by using the UWB indoor positioning system in conjunction with another less accurate positioning system (Please see Adyogan, paragraph [0043]).
Regarding Claim 2, Aljadeff and Adyogan, combined disclose, wherein the calibrating produces calibration data for the grid locations (see e.g., “determining a relative location of the tag based on the UWB ranging signals received by the beacon from the tag ; calibrating a non-UWB positioning system based on the relative location”, [0014] and/or [0044]), and the method further comprises: computing non-UWB location solutions for mobile devices in the venue at or near the grid locations, using the calibration data for the grid locations to improve accuracy of the non- UWB location solutions relative to not using the calibration data (see e.g., “the UWB tag 104 may be configured to transmit UWB signals periodically, occasionally/infrequently, or on-demand/as-triggered, to allow for accurate UWB positioning information to be used to re-calibrate the less accurate positioning system...a magnetometer reading in a phone-based positioning system may get distorted by a metal in the vicinity. However, if occasionally re-calibrated based on the readings of the UWB tag 1 04, the magnetometer in the mobile device 110 may be able to provide a fairly accurate location of the occupant 106”, [0043]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Aljadeff with Adyogan, in order to improve the accuracy of the less accurate positioning system by using the UWB indoor positioning system in conjunction with another less accurate positioning system (Please see Adyogan, paragraph [0043]).
Regarding Claim 3, Aljadeff and Adyogan, combined disclose, computing mobile device locations that coincide positionally with the grid locations based on the UWB location measurements (see Aljadeff e.g., “while other location transceivers 2-5 that are able to receive both WLAN and UWB signals can measure and report to the server 15 the TOA 7-10 of either one of the signals or both signals in case both are received”, [0034] and/or “Since TOA values estimated from UWB signals have typically much better accuracy and reliability, the server 15 can assign a different quality factor to each location transceiver 2-5 and take this in account in the location calculation process.”, [0036]); 
In the same field of endeavor Adyogan discloses, associating the non-UWB location measurements, that coincide in time with the UWB location measurements used in computing the mobile device locations, with the grid locations (see e.g., “the less accurate positioning system may update the estimated location of the occupant 106 at the control software 112 in the cloud 108 at a first frequency, while the UWB tag 104 may update a more accurate estimated location of the occupant 106 at the control software 112 in the cloud 108 at a second frequency lower than the first frequency”, [0045] and/or “to allow for accurate UWB positioning information to be used to re-calibrate the less accurate positioning system…re-calibrated based on the readings of the UWB tag 1 04, the magnetometer in the mobile device 110 may be able to provide a fairly accurate location of the occupant 106”, [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Aljadeff with Adyogan, in order to improve the accuracy of the less accurate positioning system by using the UWB indoor positioning system in conjunction with another less accurate positioning system (Please see Adyogan, paragraph [0043]).
Regarding Claim 4, Aljadeff and Adyogan, combined disclose, computing statistical calibration parameters for the non-UWB location technologies at the grid locations based on the non-UWB location measurements for the non-UWB location technologies in the location calibration records associated with the grid locations (see Aljadeff e.g., “The master unit computes the time-differences-of-arrival (TDOA) between multiple receivers and computes differences between the measured TDOAs and theoretical TDOAs computed in confom1ity with the predetermined position of each location receiver. The deviations between theoretical and measured TDOAs are collected in a statistical sample set and Kalman filters are used to produce a model of location receiver time base offset and drift over multiple received beacon signals. The filter outputs are used to then either correct subsequent TDOA measurements for each location receiver, improving the accuracy of subsequent and/or prior TDOA measurements, or commands are sent to the location receivers to calibrate the time bases within the location receivers in order to improve the accuracy of subsequent TOA measurements.”, [0007]); 
Regarding Claim 8, Aljadeff and Adyogan, combined disclose, wherein the non-UWB location technologies include a WiFi location technology and a Bluetooth location technology (see Adyogan e.g., “the UWB indoor positioning system 100 may be used in conjunction with another less accurate positioning system to improve the accuracy of the less accurate positioning system such as a phone based location technology, e.g., a magnetometer, or other indoor positioning technologies such as WiFi location technologies, Bluetooth or BLE location technologies”, [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Aljadeff with Adyogan, in order to improve the accuracy of the less accurate positioning system by using the UWB indoor positioning system in conjunction with another less accurate positioning system (Please see Adyogan, paragraph [0043]).
Regarding Claim 10, Aljadeff and Adyogan, combined disclose, wherein the access points are each equipped with an UWB radio configured to make the UWB location measurements and one or more non-UWB radios configured make the non-UWB location measurements (see Aljadeff e.g., “FIG. 1, the sync unit 6 as well as one or more tags 12-14 are in wireless range with the location transceivers 2-5, and transmit either a WLAN signal alone or a combination of WLAN and UWB signals 16…”, [0032] and/or “the location transceivers 2-5 are able to receive the WLAN signals transmitted by a tag 12-14 or the sync unit 6, while part or all of the location transceivers 2-5 can also receive the UWB signals when those are transmitted in conjunction with the WLAN signal”, [0034]).
Regarding Claim 11, Aljadeff discloses, an apparatus (see e.g., Fig. 1, Server 15, and/or “All the location transceivers 2-5 have data communication (wired or wireless) with a server 15 operatively connected to the location transceivers 2-5”, Fig. 1, [0028]) comprising:
a network processor unit coupled to network input/output interfaces to communicate with a network (see e.g., Fig. 1, Server 15 with inherent processor, and/or  “All the location transceivers 2-5 have data communication (wired or wireless) with a server 15 operatively connected to the location transceivers 2-5”, Fig. 1, [0028]); and 
a processor coupled to the network processor unit and configured to perform: collecting, from access points at known locations in a venue that is represented by grid locations defined by parameters accessible to the processor (see e.g., “Fixed-position location transceivers 2-5 within the wireless network 1”, Fig. 1, [0027]), (i) ultra wideband (UWB) location measurements for a UWB location technology based on UWB transmissions from mobile devices in the venue (see e.g., “…part or all of the location transceivers 2-5 can also receive the UWB signals when those are transmitted in conjunction with the WLAN signal”, [0034]), and (ii) non-UWB location measurements for non-UWB location technologies based on non-UWB transmissions from the mobile devices (see e.g., “the location transceivers 2-5 are able to receive the WLAN signals transmitted by a tag 12-14 or the sync unit 6”, [0034] and/or “while other location transceivers 2-5 that are able to receive both WLAN and UWB signals can measure and report to the server 15 the TOA 7-10 of either one of the signals or both signals in case both are received”, [0034]);
Aljadeff fails to explicitly disclose associating the non-UWB location measurements for the non-UWB location technologies with the grid locations, using the UWB location measurements as reference measurements; 
populating location calibration records for the grid locations with the non-UWB location measurements associated with the grid locations; and 
calibrating the non-UWB location technologies at the grid locations based on the non-UWB location measurements in the location calibration records associated with the grid locations.
In the same field of endeavor Adyogan discloses, associating the non-UWB location measurements for the non-UWB location technologies with the grid locations, using the UWB location measurements as reference measurements (see e.g., “the less accurate positioning system may update the estimated location of the occupant 106 at the control software 112 in the cloud 108 at a first frequency, while the UWB tag 104 may update a more accurate estimated location of the occupant 106 at the control software 112 in the cloud 108 at a second frequency lower than the first frequency”, [0045]); 
populating location calibration records for the grid locations with the non-UWB location measurements associated with the grid locations (see e.g., “determining a relative location of the tag based on the UWB ranging signals received by the beacon from the tag; calibrating a non-UWB positioning system based on the relative location”, [0044] and/or “the UWB indoor positioning system 100 may be used in conjunction with another less accurate positioning system to improve the accuracy of the less accurate positioning system such as a phone-based location technology, e.g., a magnetometer, or other indoor positioning technologies such as WiFi location technologies, Bluetooth or BLE location technologies, etc.”, [0043]; and 
calibrating the non-UWB location technologies at the grid locations based on the non-UWB location measurements in the location calibration records associated with the grid locations (see e.g., “determining a relative location of the tag based on the UWB ranging signals received by the beacon from the tag ; calibrating a non-UWB positioning system based on the relative location; and tracking the tag by the non-UWB positioning system”, [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Aljadeff with Adyogan, in order to improve the accuracy of the less accurate positioning system by using the UWB indoor positioning system in conjunction with another less accurate positioning system (Please see Adyogan, paragraph [0043]).
Regarding Claim 12, Aljadeff and Adyogan, combined disclose, wherein the calibrating produces calibration data for the grid locations (see e.g., “determining a relative location of the tag based on the UWB ranging signals received by the beacon from the tag ; calibrating a non-UWB positioning system based on the relative location”, [0014] and/or [0044]), and the processor is further configured to perform:
computing non-UWB location solutions for mobile devices in the venue at or near the grid locations, using the calibration data for the grid locations to improve accuracy of the non- UWB location solutions relative to not using the calibration data (see e.g., “the UWB tag 104 may be configured to transmit UWB signals periodically, occasionally/infrequently, or on-demand/as-triggered, to allow for accurate UWB positioning information to be used to re-calibrate the less accurate positioning system...a magnetometer reading in a phone-based positioning system may get distorted by a metal in the vicinity. However, if occasionally re-calibrated based on the readings of the UWB tag 1 04, the magnetometer in the mobile device 110 may be able to provide a fairly accurate location of the occupant 106”, [0043]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Aljadeff with Adyogan, in order to improve the accuracy of the less accurate positioning system by using the UWB indoor positioning system in conjunction with another less accurate positioning system (Please see Adyogan, paragraph [0043]).
Regarding Claim 13, Aljadeff and Adyogan, combined disclose, computing mobile device locations that coincide positionally with the grid locations based on the UWB location measurements (see Aljadeff e.g., “while other location transceivers 2-5 that are able to receive both WLAN and UWB signals can measure and report to the server 15 the TOA 7-10 of either one of the signals or both signals in case both are received”, [0034] and/or “Since TOA values estimated from UWB signals have typically much better accuracy and reliability, the server 15 can assign a different quality factor to each location transceiver 2-5 and take this in account in the location calculation process.”, [0036]); and 
In the same field of endeavor Adyogan discloses, associating the non-UWB location measurements, that coincide in time with the UWB location measurements used in computing the mobile device locations, with the grid locations (see e.g., “the less accurate positioning system may update the estimated location of the occupant 106 at the control software 112 in the cloud 108 at a first frequency, while the UWB tag 104 may update a more accurate estimated location of the occupant 106 at the control software 112 in the cloud 108 at a second frequency lower than the first frequency”, [0045] and/or “to allow for accurate UWB positioning information to be used to re-calibrate the less accurate positioning system…re-calibrated based on the readings of the UWB tag 1 04, the magnetometer in the mobile device 110 may be able to provide a fairly accurate location of the occupant 106”, [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Aljadeff with Adyogan, in order to improve the accuracy of the less accurate positioning system by using the UWB indoor positioning system in conjunction with another less accurate positioning system (Please see Adyogan, paragraph [0043]).
Regarding Claim 14, Aljadeff and Adyogan, combined disclose, computing statistical calibration parameters for the non-UWB location technologies at the grid locations based on the non-UWB location measurements for the non-UWB location technologies in the location calibration records associated with the grid locations (see Aljadeff e.g., “The master unit computes the time-differences-of-arrival (TDOA) between multiple receivers and computes differences between the measured TDOAs and theoretical TDOAs computed in confom1ity with the predetermined position of each location receiver. The deviations between theoretical and measured TDOAs are collected in a statistical sample set and Kalman filters are used to produce a model of location receiver time base offset and drift over multiple received beacon signals. The filter outputs are used to then either correct subsequent TDOA measurements for each location receiver, improving the accuracy of subsequent and/or prior TDOA measurements, or commands are sent to the location receivers to calibrate the time bases within the location receivers in order to improve the accuracy of subsequent TOA measurements.”, [0007]);
Regarding Claim 16, Aljadeff and Adyogan, combined disclose, wherein the non-UWB location technologies include a WiFi location technology and a Bluetooth location technology (see Adyogan e.g., “the UWB indoor positioning system 100 may be used in conjunction with another less accurate positioning system to improve the accuracy of the less accurate positioning system such as a phone based location technology, e.g., a magnetometer, or other indoor positioning technologies such as WiFi location technologies, Bluetooth or BLE location technologies”, [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Aljadeff with Adyogan, in order to improve the accuracy of the less accurate positioning system by using the UWB indoor positioning system in conjunction with another less accurate positioning system (Please see Adyogan, paragraph [0043]).
Regarding Claim 18, Aljadeff discloses, a non-transitory computer readable medium encoded with instructions that, (see e.g., Fig. 1, Server 15, and/or “All the location transceivers 2-5 have data communication (wired or wireless) with a server 15 operatively connected to the location transceivers 2-5”, Fig. 1, [0028]) when executed by a processor (see e.g., Fig. 1, Server 15 with inherent processor, and/or  “All the location transceivers 2-5 have data communication (wired or wireless) with a server 15 operatively connected to the location transceivers 2-5”, Fig. 1, [0028]), cause the processor to perform: 
collecting, from access points at known locations in a venue that is represented by grid locations defined by parameters accessible to the processor (see e.g., “Fixed-position location transceivers 2-5 within the wireless network 1”, Fig. 1, [0027]), (i) ultra wideband (UWB) location measurements for a UWB location technology based on UWB transmissions from mobile devices in the venue (see e.g., “…part or all of the location transceivers 2-5 can also receive the UWB signals when those are transmitted in conjunction with the WLAN signal”, [0034]), and (ii) non-UWB location measurements for non-UWB location technologies based on non-UWB transmissions from the mobile devices (see e.g., “the location transceivers 2-5 are able to receive the WLAN signals transmitted by a tag 12-14 or the sync unit 6”, [0034] and/or “while other location transceivers 2-5 that are able to receive both WLAN and UWB signals can measure and report to the server 15 the TOA 7-10 of either one of the signals or both signals in case both are received”, [0034]);
Aljadeff fails to explicitly disclose associating the non-UWB location measurements for the non-UWB location technologies with the grid locations, using the UWB location measurements as reference measurements; 
populating location calibration records for the grid locations with the non-UWB location measurements associated with the grid locations; and 
calibrating the non-UWB location technologies at the grid locations based on the non-UWB location measurements in the location calibration records associated with the grid locations.
In the same field of endeavor Adyogan discloses, associating the non-UWB location measurements for the non-UWB location technologies with the grid locations, using the UWB location measurements as reference measurements (see e.g., “the less accurate positioning system may update the estimated location of the occupant 106 at the control software 112 in the cloud 108 at a first frequency, while the UWB tag 104 may update a more accurate estimated location of the occupant 106 at the control software 112 in the cloud 108 at a second frequency lower than the first frequency”, [0045]); 
populating location calibration records for the grid locations with the non-UWB location measurements associated with the grid locations (see e.g., “determining a relative location of the tag based on the UWB ranging signals received by the beacon from the tag; calibrating a non-UWB positioning system based on the relative location”, [0044] and/or “the UWB indoor positioning system 100 may be used in conjunction with another less accurate positioning system to improve the accuracy of the less accurate positioning system such as a phone-based location technology, e.g., a magnetometer, or other indoor positioning technologies such as WiFi location technologies, Bluetooth or BLE location technologies, etc.”, [0043]; and 
calibrating the non-UWB location technologies at the grid locations based on the non-UWB location measurements in the location calibration records associated with the grid locations (see e.g., “determining a relative location of the tag based on the UWB ranging signals received by the beacon from the tag ; calibrating a non-UWB positioning system based on the relative location; and tracking the tag by the non-UWB positioning system”, [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Aljadeff with Adyogan, in order to improve the accuracy of the less accurate positioning system by using the UWB indoor positioning system in conjunction with another less accurate positioning system (Please see Adyogan, paragraph [0043]).
Regarding Claim 19, Aljadeff and Adyogan, combined disclose, wherein the calibrating produces calibration data for the grid locations (see e.g., “determining a relative location of the tag based on the UWB ranging signals received by the beacon from the tag ; calibrating a non-UWB positioning system based on the relative location”, [0014] and/or [0044]), and the instructions further include instructions to cause the processor to perform: 
computing non-UWB location solutions for mobile devices in the venue at or near the grid locations, using the calibration data for the grid locations to improve accuracy of the non- UWB location solutions relative to not using the calibration data (see e.g., “the UWB tag 104 may be configured to transmit UWB signals periodically, occasionally/infrequently, or on-demand/as-triggered, to allow for accurate UWB positioning information to be used to re-calibrate the less accurate positioning system...a magnetometer reading in a phone-based positioning system may get distorted by a metal in the vicinity. However, if occasionally re-calibrated based on the readings of the UWB tag 1 04, the magnetometer in the mobile device 110 may be able to provide a fairly accurate location of the occupant 106”, [0043]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Aljadeff with Adyogan, in order to improve the accuracy of the less accurate positioning system by using the UWB indoor positioning system in conjunction with another less accurate positioning system (Please see Adyogan, paragraph [0043]).
Regarding Claim 20, Aljadeff and Adyogan, combined disclose, computing mobile device locations that coincide positionally with the grid locations based on the UWB location measurements (see Aljadeff e.g., “while other location transceivers 2-5 that are able to receive both WLAN and UWB signals can measure and report to the server 15 the TOA 7-10 of either one of the signals or both signals in case both are received”, [0034] and/or “Since TOA values estimated from UWB signals have typically much better accuracy and reliability, the server 15 can assign a different quality factor to each location transceiver 2-5 and take this in account in the location calculation process.”, [0036]);
In the same field of endeavor Adyogan discloses, associating the non-UWB location measurements, that coincide in time with the UWB location measurements used in computing the mobile device locations, with the grid locations (see e.g., “the less accurate positioning system may update the estimated location of the occupant 106 at the control software 112 in the cloud 108 at a first frequency, while the UWB tag 104 may update a more accurate estimated location of the occupant 106 at the control software 112 in the cloud 108 at a second frequency lower than the first frequency”, [0045] and/or “to allow for accurate UWB positioning information to be used to re-calibrate the less accurate positioning system…re-calibrated based on the readings of the UWB tag 1 04, the magnetometer in the mobile device 110 may be able to provide a fairly accurate location of the occupant 106”, [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Aljadeff with Adyogan, in order to improve the accuracy of the less accurate positioning system by using the UWB indoor positioning system in conjunction with another less accurate positioning system (Please see Adyogan, paragraph [0043]).

Claims 9 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Aljadeff, in view of ADYOGAN, and further in view of Herfurtner et al. (DE 102017116327 A1, hereinafter Herfurtner).
Regarding Claim 9, Aljadeff and Adyogan, fail to explicitly disclose, wherein the non-UWB location technologies are based on one or more of received signal strength indicator (RSSI) measurements and angle-of-arrival (AoA) measurements.
In the same field of endeavor, Herfurtner discloses wherein the non-UWB location technologies are based on one or more of received signal strength indicator (RSSI) measurements and angle-of-arrival (AoA) measurements (see e.g. “preferably in a non-UWB enabled mobile device; RSSI measurement, especially for non-UWB enabled mobile devices, preferably using a corrected propagation model for RSSI measurement, where the corrected propagation model was determined by comparing RSSI measurements and UWB measurements on UWB-enabled mobile devices”, page 7-8, lines 54-55 and 1-2 and/or “shows a method for determining the position of non-UWB enabled mobile devices over RSSI. Here, the positions measured by the UWB method are compared with the positions of the RSSI measurement”, page 5, lines 36-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Aljadeff and Adyogan with Herfurtner, in order to detect the absolute position of the electrical installation device and or at least one means for detecting the relative position of the electrical installation device (Please see Herfurtner, page 2, lines 2-4). 
Regarding Claim 17, Aljadeff and Adyogan, fail to explicitly disclose, wherein the non-UWB location technologies are based on one or more of received signal strength indicator (RSSI) measurements and angle-of-arrival (AoA) measurements.
In the same field of endeavor, Herfurtner discloses wherein the non-UWB location technologies are based on one or more of received signal strength indicator (RSSI) measurements and angle-of-arrival (AoA) measurements (see e.g. “preferably in a non-UWB enabled mobile device; RSSI measurement, especially for non-UWB enabled mobile devices, preferably using a corrected propagation model for RSSI measurement, where the corrected propagation model was determined by comparing RSSI measurements and UWB measurements on UWB-enabled mobile devices”, page 7-8, lines 54-55 and 1-2 and/or “shows a method for determining the position of non-UWB enabled mobile devices over RSSI. Here, the positions measured by the UWB method are compared with the positions of the RSSI measurement”, page 5, lines 36-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Aljadeff and Adyogan with Herfurtner, in order to detect the absolute position of the electrical installation device and or at least one means for detecting the relative position of the electrical installation device (Please see Herfurtner, page 2, lines 2-4).
Allowable Subject Matter
Claims 5-7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 5 and 15, the prior arts fail to teach, computing a statistical variance and a statistical bias for each of the non-UWB location technologies at each grid location based on the non-UWB location measurements for each of the non-UWB location technologies in the location calibration records associated with each said grid location.
As to claim 6, the prior arts fail to teach, wherein the calibrating further includes: updating an initial statistical pathloss model at the grid locations using the statistical calibration parameters, to produce an updated statistical pathloss model.
As to claim 7, the prior arts fail to teach, wherein each location calibration record includes an identifier of a non-UWB location technology, a grid location to which each said location calibration record pertains, a non-UWB location measurement for the non-UWB location technology, and an identifier of an access point from which the non-UWB location measurement was collected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645